DETAILED ACTION
Claims 1-20 are presented for examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
INTERVIEW SUMMARY
Authorization for this examiner’s amendment was given in an interview with Dana LeMoine, Reg No 40,062, on 13 January 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1.  (Currently Amended) A method comprising:
receiving, at a messaging server from a first device associated with a first user, an update message to change a meeting from a first time to a second time, the update message directed to a second user; and
without receipt of a response to the update message from a device associated with the second user and in response to a threshold determination that a current time is less than a particular threshold time from the second time:
accessing, at the messaging server, user device activity data associated with the second user;
confirming, at the messaging server, based on the user device activity data, an availability of the second user;

selecting, at the messaging server, a set of devices associated with the second user, wherein the set of devices identifies devices that satisfy a device capability needed to participate in the meeting and that are currently available for use, wherein the set of devices includes the currently available device associated with the second user; and
sending an alert regarding the meeting from the messaging server to each device of the set of devices;
wherein the threshold determination is a selection by the messaging server between sending the alert when the current time is less than the particular threshold time from the second time or waiting to receive the response when the current time is more than the particular threshold time from the second time, and further comprising updating an electronic calendar of the second user based on the update message.

2.  (Currently Amended) The method of claim 1, wherein the meeting comprises a voice call, a video conference, a web-browser session, a chat session, a web communications session, or a combination thereof 

3.  (Original) The method of claim 1, further comprising sending a message to devices of meeting participants joined to the meeting based on a received response to the alert, the received response indicating rejection of the meeting, wherein the message indicates that the second user declined the meeting.

4.  (Original) The method of claim 1, wherein the selecting the set of devices associated with the second user is based on a user profile for the second user, the user profile including availability information and capability information for a particular device associated with the second user.



6.  (Original) The method of claim 1, wherein the set of devices includes a media device located at a residence of the second user, a computer located at the residence, a personal mobile communication device, a work computer, a work mobile communication device, or combinations thereof.

7.  (Original) The method of claim 1, wherein the alert sent to a first particular device of the set of devices includes an option to join the meeting.

8.  (Original) The method of claim 1, further comprising rescinding the alert to a first particular device of the set of devices responsive to receipt of user input associated with the alert sent to a second particular device of the set of devices.

9.  (Original) The method of claim 1, wherein the alert includes a uniform resource locator to join the meeting.

10.  (Original) The method of claim 1, wherein the device capability includes a video capability.
 
11.  (Currently Amended) A system comprising:
a processor; and
a memory coupled to the processor, the memory storing instructions executable by the processor to perform operations, the operations including:
receiving, from a first device associated with a first user, an update message to change a meeting from a first time to a second time, the update message directed to a second user; and
without receipt of a response to the update message from a device associated with the second user and responsive to a threshold determination that a current time is less than a particular threshold time from the second time:
accessing user device activity data associated with the second user;
confirming based on the user device activity data, an availability of the second user;
identifying based on the user device activity data, a currently available device associated with the second user;
selecting a set of devices associated with the second user, wherein the set of devices identifies devices that satisfy a device capability needed to participate in the meeting and that are currently available for use, wherein the set of devices includes the currently available device associated with the second user; and
sending an alert regarding the meeting to each device of the set of devices;
wherein the threshold determination is a selection by the messaging server between sending the alert when the current time is less than the particular threshold time from the second time or waiting to receive the response when the current time is more than the particular threshold time from the second time, and further comprising updating an electronic calendar of the second user based on the update message.

12.  (Original) The system of claim 11, wherein selecting the set of devices associated with the second user comprises including a particular device in the set of devices based on a first determination that the particular device is a media device, based on a second determination that the media device satisfies the device capability, and based on a third determination that the media device is currently in use.

13.  (Original) The system of claim 11, wherein selecting the set of devices associated with the second user comprises including a particular device in the set of devices based on a first determination that the particular device is a mobile communication device, based on a second determination that the mobile communication device satisfies the device capability, and based on a third determination that the mobile communication device is not currently in use.
 
14.  (Original) The system of claim 11, wherein the alert sent to a particular device of the set of devices comprises data to cause the particular device to generate a pop-up menu to a display device.

15.  (Original) The system of claim 11, wherein the meeting comprises a voice call, a video conference, a web-browser session, a chat session, a web communications session, or a combination thereof.

16.  (Currently Amended) A computer-readable storage device storing instructions that, when executed by a processor, cause the processor to perform operations, the operations comprising:
receiving, from a first device associated with a first user, an update message to change a meeting from a first time to a second time, the update message directed to a second user; and
without receipt of a response to the update message from a device associated with the second user and responsive to a threshold determination that a current time is less than a particular threshold time from the second time:
accessing user device activity data associated with the second user;
confirming based on the user device activity data, an availability of the second user;
identifying based on the user device activity data, a currently available device associated with the second user;
selecting a set of devices associated with the second user, wherein the set of devices identifies devices that satisfy a device capability needed to participate in the meeting and that are currently available for use, wherein the set of devices includes the currently available device associated with the second user; and
sending an alert regarding the meeting to each device of the set of devices;
wherein the threshold determination is a selection by the messaging server between sending the alert when the current time is less than the particular threshold time from the second time or waiting to receive the response when the current time is more than the particular threshold time from the second time, and further comprising updating an electronic calendar of the second user based on the update message.

17.  (Original) The computer-readable storage device of claim 16, wherein the operations further comprise sending a message to devices of meeting participants joined to the meeting based on not receiving a response to the alert, wherein the message indicates that the second user has not accepted or declined the meeting.

18.  (Original) The computer-readable storage device of claim 16, wherein the operations further comprise updating an electronic calendar of the second user based on the update message.

19.  (Original) The computer-readable storage device of claim 16, wherein the alert sent to a particular device comprises a session initiation protocol invite message.

20.  (Original) The computer-readable storage device of claim 16, wherein the alert includes a first prompt for first user input to accept the meeting and a second prompt for second user input to decline the meeting.

Allowable Subject Matter
6.   Claims 1-20 are allowed. No reason for allowance is needed as the record is clear in light of applicant's claim amendments and the corresponding arguments.
7.   According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.J.H/Examiner, Art Unit 2454                                                                                                                                                                                                        


/AFTAB N. KHAN/Primary Examiner, Art Unit 2454